DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Status of the Claims
With this office action, currently claims 1, 2, 4, 6, 7-9, and 21-28 are pending and the following list summarizes their status:
Claims 1, 8, 21, 23, and 24 have been amended
Claims 3, 5, and 10-20 have been cancelled
Claim 28 is rejected under 35 U.S.C. § 112
Claims 1, 2, 4, 6, 7-9, and 21-28 are rejected under 35 U.S.C. § 103
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 has a period in the middle of it and it is unclear whether the limitation following the period is intended or given that it contradicts the first limitation. It is not clear if the shaping ribbon is attached to a housing comprising the sensing element or the sensing element itself. For examination purposes this claim will be interpreted to stop at the first period and include the first limitation.
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 5, filed 12/07/2020, with respect to the interpretation of the term “sensing element” have been fully considered and are persuasive specification lists several sensors in addition to what was being interpreted based on claim 9.  This interpretation has been withdrawn. 
Applicant’s arguments, see page 5, filed 12/07/2020, with respect to the indefiniteness rejections of claims 21 and 24 have been fully considered and are persuasive because the amendments overcome the issues noted.  These rejections have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 9, and 21, 22, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Northrop et al. (US 20090043228 A1) in view of Ferry (US 20060144408 A1 - previously cited) and Belleville (US 20150057532 A1 - previously cited).
Regarding claim 1, Northrop et al. discloses a sensing guide wire, comprising: a flexible elongate member (Claim 1, [0079], and fig. 21 element 2501; elongate shaft is flexible), wherein a distal portion ([0091] and fig. 24 element 2600; guidewire) of the flexible elongate member includes: a core member ([0091] and fig. 24 element 2630; core member); and a shaping ribbon ([0093] and fig. 24 element 2638; shaping ribbon) fixedly secured to the core member by an adhesive ([0093] adhesive bonding) and a connecting sleeve ([0093] mechanical fitting).
([0093]). However, Northrop et al. does not explicitly teach the a configuration for the fitting including that the connecting sleeve is disposed at an intermediate portion of the shaping ribbon such that the connecting sleeve is spaced from a distal end of the shaping ribbon and a proximal end of the shaping ribbon. Ferry teaches a guide catheter device that uses a plurality of connecting sleeves to provide the distinct advantage of affecting the flexibility of the wire ([0016]). In the configuration of Ferry, a sleeve ([0016] and fig. 1 sections 1-7) is positioned at an intermediate portion of the wire such that the connecting sleeve is spaced from a distal end (fig. 1 the distal tip) of the wire and a proximal end (fig. 1 area proximal of section 7) of the wire. Furthermore, according to MPEP 2144.04 a rearrangement of parts is not considered patentable unless the modification results in a modified operation of the device. Given that the Applicant’s disclosure does not provide details to explain how the connecting sleeve being spaced from the distal and proximal ends of the shaping ribbon such that it would modify the operation of the device, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidewire of Northrop et al. to include a plurality of sleeves disposed at an intermediate portion of the shaping ribbon such that the connecting sleeve is spaced from a distal end of the shaping ribbon and a proximal end of the shaping ribbon as taught by Ferry as a combination of known prior art elements to yield the predictable result of modifying the flexibility of the wire. 
	Northrop et al. also alludes to the use of a sensor in some embodiments of the medical device ([0095] the catheter shaft may include additional devices such as sensors). However, Northrop et al. in view of Ferry does not explicitly disclose that a sensing element is coupled to a distal portion of the flexible elongate member and a connecting sleeve is disposed distal to and spaced from the sensing element. Belleville teaches a pressure sensing guidewire (Abstract) that provides the distinct advantage of sensing pressure. Belleville states that the most critical feature to this type of guidewire is the second ([0022]) which is placed at a distal portion of the guidewire ([0017] and [0018]; distal to the proximal section) and at a position that is proximal from the tip (i.e. the part that would contain a shaping ribbon) ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the guidewire of Northrop et al. in view of Ferry to include a sensing element is coupled to a distal portion of the flexible elongate member and the shaping ribbon is disposed distal to and spaced from the sensing element as taught by Belleville as a combination of known prior art elements to yield the predictable result of provided the added functionality of sensing pressure.
Regarding claim 2, Northrop et al. discloses a sensing guide wire wherein the core member is formed of nitinol ([0068] core member manufacturing includes nitinol) and/or wherein the shaping ribbon is formed of stainless steel ([0080] portions of the device may comprise stainless steel).
Regarding claim 4, Northrop et al. discloses a sensing guide wire further comprising a rounded tip coupled to a distal portion of the shaping ribbon, wherein the rounded tip is soldered to the distal portion of the shaping ribbon ([0090] the distal tip may be soldered).
Regarding claim 6, Northrop et al. discloses a sensing guide wire wherein the shaping ribbon extends distally from the core member (fig. 24; element 2638 extends distally from 2630).
	Regarding claim 9, Northrop et al. in view of Ferry and Belleville discloses a sensing guide wire wherein the sensing element includes a pressure sensor or a flow sensor (Belleville [0090] and fig. 3 element 34).
Regarding claim 25, Northrop et al. in view of Ferry and Belleville discloses a sensing guide wire wherein the shaping ribbon is fixedly secured to the core member by the adhesive and a plurality of connecting sleeves, wherein the plurality of connecting sleeves comprises the connecting sleeve and an additional connecting sleeve spaced from the connecting sleeve (Ferry fig. 1; there are a plurality of connecting sleeves with sections 1 and 7 spaced apart).
(Ferry [0016]; the decreasing hardness of the sleeves provide an increasing degree of flexibility and each sleeve is at a different location).
Regarding claim 22, Northrop et al. in view of Ferry and Belleville discloses a sensing guide wire wherein the first length is different from the second length (Ferry fig. 1; sec. 1 is shown as 10.16 cm and sec. 7 is shown as 16.0 cm).
Regarding claim 23, Northrop et al. in view of Ferry and Belleville discloses a sensing guide wire wherein the shaping ribbon is fixedly secured to the core member by the adhesive (Northrop [0093]) and that multiple sleeves may be used (Ferry [0016]). However, Northrop et al. in view of Ferry and Belleville does not explicitly teach an additional adhesive different from the adhesive, wherein the adhesive is disposed within the connecting sleeve and the additional adhesive is disposed within the additional connecting sleeve. According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the second sleeve is different from the first because of the location a second adhesive duplicated to produce the same result with the second sleeve would also be a different adhesive based on location. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the guidewire of Northrop et al. in view of Ferry and Belleville to include an additional adhesive as a design choice to yield the predictable result of adhesively bonding a second sleeve.
Regarding claim 24, Northrop et al. in view of Ferry and Belleville discloses a sensing guide wire wherein the shaping ribbon is fixedly secured to the core member at a location of the distal portion of the flexible elongate member distal to the sensing element such that the first connective sleeve and the (Bellville [0017]-[01122] and fig. 3; the tip portion that would include a shaping ribbon is entirely distal of the sensing element).
Regarding claim 26, Northrop et al. in view of Ferry and Belleville discloses a sensing guide wire wherein the connecting sleeve is disposed at a distal portion of the core member (Northrop et al. fig. 24; the connection between the shaping ribbon and core member is shown at a distal portion of element 2630).
Regarding claim 28, Northrop et al. in view of Ferry and Belleville discloses a sensing guide wire wherein the proximal end of the shaping ribbon is coupled to a housing structure comprising the sensing element (Northrop et al. fig. 24; the core member is considered a part of the housing structure in that it forms the base of the tip, which is shown to end at the sensing element in figure 3 of Belleville). 
Claims 7, 8, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Northrop et al. (US 20090043228 A1) in view of Ferry (US 20060144408 A1 - previously cited) and Belleville (US 20150057532 A1 - previously cited) and further in view of Kellerman et al. (US 20040102720 A1 - previously cited).
Regarding claims 7 and 8, Northrop et al. indicates that adhesives may be used to bond the shaping ribbon to the core member ([0093] adhesive bonding) or with a sleeve ([0093] mechanical fitting). However, Northrop et al. in view of Ferry and Belleville does not explicitly describe using a polymer connecting sleeve or any types of adhesives that may be used including an adhesive selected from a group of adhesives consisting of urethane adhesives, silicon adhesives, epoxies, and acrylates. Kellerman et al. teaches a method for joining two wires using a sleeve (Abstract). According to Kellerman et al., a polymeric sleeve may be used for wire bonding but more specifically a polyimide sleeve because of its strength, flexibility, kink resistance, high modulus, and availability with relatively thin walls. Kellerman further adds that a variety of adhesives may be acceptable for use when bonding a ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the guidewire of Northrop et al. in view of Ferry and Belleville to include a polymer sleeve and specific adhesives as taught by Kellerman et al. as a combination of known prior art elements to yield the predictable result of bonding a sleeve with strength, flexibility, kink resistance, high modulus, and availability with relatively thin walls.
Regarding claim 27, Northrop et al. in view of Ferry and Belleville discloses a sensing guide wire wherein the connecting sleeve is attached to the shaping ribbon and core member ([0093] mechanical fitting). However, Northrop et al. in view of Ferry and Belleville does not explicitly teach that the sleeve is secured around an entire diameter of the shaping ribbon and an entire diameter of the core member. Kellerman et al. teaches a method for joining two wires using a sleeve (Abstract) and in this method figure 1 is shown to have a sleeve surround the entire diameters of the two wires being bonded (fig. 1 element 56) which results in successful bonding. Therefore, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the guidewire of Northrop et al. in view of Ferry and Belleville to include a sleeve that surrounds the entire diameter of the two wires being bonded as taught by Kellerman et al. as a combination of known prior art elements to yield the predictable result of successfully bonding two wires.
Response to Arguments Regarding Claim Rejections Under 35 USC § 103
Applicant’s arguments, see pages 6 and 7, filed 12/07/2020, with respect to the prior art rejections of the claims have been fully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 14/837,519 in view of Kellerman et al. (US 20040102720 A1 - previously cited), Ferry (US 20060144408 A1 - previously cited), and Belleville (US 20150057532 A1 - previously cited). Claim 4 of the ‘519 Application recites all of the limitations of the current application except a sensing element coupled to a distal portion of the flexible elongate member and a connecting sleeve that is disposed distal to and spaced from the sensing element, wherein the connecting sleeve is disposed at an intermediate portion of the shaping ribbon such that the connecting sleeve is spaced from a distal end of the shaping ribbon and a proximal end of the shaping ribbon. Kellerman et al. teaches a method for joining two components of a guidewire using an adhesive and a connecting sleeve ([0028] and fig. 5 element 60). Ferry teaches a sleeve ([0016] and fig. 1 sections 1-7) positioned at an intermediate portion of the wire such that the connecting sleeve is spaced from a distal end (fig. 1 the distal tip) of the wire and a proximal end (fig. 1 area proximal of section 7) of the wire. Belleville teaches a pressure sensing guidewire (Abstract) where the most critical feature to this type of guidewire is the second part that contains the sensor ([0022]) which is placed at a distal portion of the guidewire ([0017] and [0018]; distal to the proximal section) and at a position that is proximal from the tip (i.e. the part that would contain a shaping ribbon) ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the sleeve and adhesive attaching method taught by Kellerman, the sleeve transition of Ferry, and the sensing element of Belleville for the adhesion method disclosed in the ‘519 Application as a simple substitution of known prior art elements to yield the predictable result of joining two components of a sensing guidewire together and transitioning the flexibility of the device over its length. 
. This is a provisional nonstatutory double patenting rejection.
Response to Arguments Regarding Double Patenting
Applicant’s arguments, see pages 8, filed 12/07/2020, with respect to the double patenting rejection of claim 1 have been fully considered. The examiner will maintain the double patenting rejection until either the amendments overcome the rejection or a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791